DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-9, 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: 	“responsive to determining that the percentage of free space of the first tablespace is less than the first percentage threshold, determining, by one or more computer processors, a space requirement for the object; responsive to determining the space requirement for the object, determining, by one or more computer processors, at least one of the global partitions in the global storage pool that is available to store at least a portion of the object based on the determined space requirement, space requirement for an overload information, and the percent of space used in each tablespace; and storing, by one or more computer processors, at least a portion of the object in the determined at least one of the global partitions, wherein the overload information comprises a size of space required to satisfy size requirements for objects in the tablespace where the object is stored, and the space requirement for the object is determined based on application specific architect decisions associated with the object, free space available in the tablespace where the object is stored, and growth predictions of the size requirements for objects in the tablespace where the object is stored” as recited in independent claims 1, 6 and 11.
 Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 6 and 11 are allowed. 
Dependent claims 2-4, 7-9, 12-14 are allowed at least by virtue of their dependency from claims 1, 6, and 11, respectively.


	
	Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
April 29, 2022